NIX, Judge.
This is an original proceeding in which the petitioner, James William Fletcher, seeks a Writ of Habeas Corpus to secure his release from Oklahoma State Penitentiary.
His petition alleges only matters which have previously been before this Court on his appeal, (Opinion rendered June 7, 1961, Okl.Cr., 364 P.2d 713); and again in a ha-beas corpus petition, (Opinion rendered on March 7, 1962, Okl.Cr., 370 P.2d 42).
Therefore, in accordance with the well-established rule set down in the case of Hanger v. State, Okl.Cr., 373 P.2d 272, 273, this court said:
“Where the Court of Criminal Appeals has denied application for writ of ha-beas corpus, it will not ordinarily en-*512tertairi subsequent application for such writ on same grounds and facts, or any other grounds or facts existing when first application was made, whether presented then or not.”
The Petition for Writ of Habeas Corpus is accordingly denied.
BUSSEY, P. J., and JOHNSON, J., concur.